Exhibit 10.1

 

Restricted Stock Award Agreement

 

This Restricted Stock Award Agreement (this “Award Agreement”) is made and
entered into as of February 20, 2017 (the “Grant Date”) by and between Ashford
Hospitality Trust, Inc., a Maryland corporation (the “Company”) and Douglas A.
Kessler (the “Participant”).  All capitalized terms in this Award Agreement
shall have the meanings assigned to them herein.   Capitalized terms not defined
herein shall have the meanings assigned to them in the Company’s 2011 Stock
Incentive Plan, as amended by Amendment No. 1 dated May 13, 2014 and Amendment
No. 2 dated August 2, 2016 and as the same may be amended from time to time (the
“Plan”).

 

1.             Grant of Restricted Stock.  Pursuant to the terms and conditions
of this Award Agreement and the terms and conditions of the Plan, the Company
grants to the Participant all rights, title and interest in the record and
beneficial ownership of  three hundred fifty nine thousand four hundred seventy
seven (359,477) shares (the “Restricted Stock”) of common stock, $0.01 par value
per share, of the Company (“Common Stock”), on the terms and conditions and
subject to the restrictions set forth in this Award Agreement and the Plan.  The
grant of Restricted Stock is made in consideration of the services to be
rendered by the Participant to the Company and its Affiliates and is subject to
the terms and conditions of the Plan.

 

2.             Issuance and Transferability.  In the event certificates
representing the shares granted hereunder are issued to the Participant such
certificates shall be of even date herewith and shall be marked with the
following legend:

 

“The shares represented by this certificate have been issued pursuant to the
terms of the Ashford Hospitality Trust, Inc. 2011 Stock Incentive Plan and the
Restricted Stock Award Agreement dated February 20, 2017, and may not be sold,
pledged, transferred, assigned or otherwise encumbered in any manner except as
is set forth in the terms of such plan or grant.”

 

Such shares are not transferable except by will or the laws of descent and
distribution or pursuant to a domestic relations order of the court in a divorce
proceeding.  No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, or torts of the Participant.  Any
attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Restricted Stock or any rights relating to any of the foregoing
shall be wholly ineffective and, if any such attempt is made, the Restricted
Stock will be automatically forfeited by the Participant and all of the
Participant’s rights to such shares shall immediately terminate without any
payment or consideration by the Company, Advisor and/or their respective
Affiliates.

 

3.             Risk of Forfeiture.  The Participant shall immediately forfeit
all rights to any non-vested portion of the Restricted Stock for no
consideration in the event of the Participant’s Termination of Service, if
applicable, under circumstances that do not cause the Participant to become
fully vested under the terms of Section 4.  For the purposes of this Award
Agreement, “Termination of Service” shall mean the Participant’s termination of
service or employment with the Company and its Affiliates (excluding Advisor),
for any reason other than an Involuntary Termination. The Participant shall not
be deemed to have a Termination of Service

 

1

--------------------------------------------------------------------------------


 

merely because of a change in the capacity in which the Participant renders
service to the Company and its Affiliates (excluding Advisor), provided that
there is no interruption or termination of the Participant’s service.

 

4.             Vesting.  Subject to Section 3 hereof, the Participant’s rights
in the Restricted Stock shall vest, and the Company’s right to repurchase such
shares shall lapse:

 

(a)      with respect to one-third (1/3) of the Restricted Stock on February 20,
2018, and on each subsequent anniversary of said date thereafter that the
Participant does not experience a Termination of Service;

 

(b)      with respect to 100% of the Restricted Stock that has not otherwise
vested, upon the Participant’s Involuntary Termination with the Company, death
or Disability;

 

(c)       with respect to 100% of the Restricted Stock that has not otherwise
vested, upon a Change of Control of the Company;

 

(d)      upon a change of control of  Ashford Inc. (the “Advisor”) (as change of
control is defined in any employment or other written agreement between the
Participant and Advisor, as the same may be amended from time to time (the
“Employment Agreement”)), to the extent provided therein, if such change of
control of Advisor results in the vesting of this Award under the terms of the
Employment Agreement; and

 

(e)       to the extent provided in the Employment Agreement if an involuntary
termination of employment from Advisor causes vesting of this Award under the
Employment Agreement.

 

For the purposes of this Section 4, “Involuntary Termination” means (A) at a
time that the Participant is otherwise willing and able to continue providing
services, a Termination of Service by the Company without Cause or (B) a
Termination of Service by Participant for Good Reason.

 

5.             Ownership Rights.   Subject to the restrictions set forth in this
Award Agreement and the Plan, the Participant is entitled to all voting and
ownership rights applicable to the Restricted Stock, including the right to
receive any dividends or other distributions that may be paid on the Restricted
Stock, regardless of restriction periods with respect to the underlying
Restricted Stock.  For purposes of clarity, Participant shall be entitled to
dividends or other distributions with respect to all shares of Restricted Stock
held thereby, whether vested or unvested.

 

6.             Reorganization of the Company.   The existence of this Award
Agreement shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business; any merger or consolidation of the Company; any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the
Restricted Stock or the rights thereof; the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

 

2

--------------------------------------------------------------------------------


 

7.             Recapitalization Events.   In the event of stock dividends,
spin-offs of assets or other extraordinary dividends, stock splits, combinations
of shares, recapitalizations, mergers, consolidations, reorganizations,
liquidations, issuances of rights or warrants and similar transactions or events
involving the Company (“Recapitalization Events”), then for all references
herein to Common Stock or to Restricted Stock shall mean and include all
securities or other property (other than cash) that holders of Common Stock of
the Company are entitled to receive in respect of Common Stock by reason of each
successive Recapitalization Event, which securities or other property (other
than cash) shall be treated in the same manner and shall be subject to the same
restrictions as the underlying Restricted Stock.

 

8.             Certain Restrictions.   By executing this Award Agreement, the
Participant acknowledges that he has received a copy of the Plan and agrees that
he will enter into such written representations, warranties and agreements and
execute such documents as the Company may reasonably request in order to comply
with the securities law or any other applicable laws, rules or regulations, or
with this document or the terms of the Plan.

 

9.             Withholding. If the Company, in its discretion, determines that
it is obligated to withhold any tax in connection with the grant or vesting of
Restricted Stock hereunder, the Participant must make arrangements satisfactory
to the Company to pay or provide for any applicable federal, state, local and
other withholding obligations. The Participant may satisfy any federal, state,
local or other tax withholding obligation relating to the vesting of Restricted
Stock hereunder by tendering cash payment to the Company, or if permitted by the
Committee (which permission shall not be unreasonably withheld), by any of the
following means: (a) authorizing the Company to withhold shares of Common Stock
from the shares of Common Stock otherwise held by the Participant as a result of
the vesting of the Restricted Stock; provided, however, that no shares of Common
Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or (b) delivering to the Company previously
owned and unencumbered shares of Common Stock. The Company also has the right to
withhold from any other compensation payable to the Participant.

 

10.          Tax Liability.  Notwithstanding any action the Company takes with
respect to any or all tax or other tax-related withholding with respect to the
Restricted Stock (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items (and any associated penalties and interest) is and remains the
Participant’s responsibility, and the Company (a) makes no representation or
undertakings regarding the treatment of any Tax-Related Items in connection with
the grant or vesting of the Restricted Stock, dividends or other distributions
with respect to shares of Common Stock received under this Award Agreement, or
the subsequent sale or other disposition of any such shares acquired hereunder;
and (b) does not commit to structure the Restricted Stock to reduce or eliminate
the Participant’s liability for Tax-Related Items.

 

11.          No Right to Continued Service. Neither the Plan nor this Award
Agreement shall confer upon the Participant any right to be retained in any
capacity as a service provider to the Company, Advisor and/or their respective
Affiliates.  Further, nothing in the Plan or this Award Agreement shall be
construed to limit the discretion of the Company, Advisor and/or their
respective Affiliates to terminate the Participant’s service at any time, with
or without Cause.

 

12.          Compliance with Law.  The issuance of shares of Common Stock shall
be subject to compliance by the Company and the Participant with all applicable
requirements of federal and

 

3

--------------------------------------------------------------------------------


 

state securities laws and with all applicable requirements of any stock exchange
on which the Company’s shares of Common Stock may be listed.  No shares of
Common Stock shall be issued or transferred unless and until any then applicable
requirements of state or federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel.  The
Participant understands that the Company is under no obligation to register any
shares with the Securities and Exchange Commission, any state securities
commission or any stock exchange to effect such compliance.

 

13.          Notices. Any notice required to be delivered to the Company under
this Award Agreement shall be in writing and addressed to the General Counsel of
the Company at the Company’s principal corporate offices.  Any notice required
to be delivered to the Participant under this Award Agreement shall be in
writing and addressed to the Participant at the Participant’s address as shown
in the records of the Company at the time such notice is to be delivered. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

 

14.          Governing Law.   This Award Agreement shall be construed and
interpreted in accordance with the laws of the State of Maryland without regard
to conflict of law principles.

 

15.          Interpretation. Any dispute regarding the interpretation of this
Award Agreement shall be submitted by the Participant or the Company to the
Committee for review.  The resolution of such dispute by the Committee shall be
final and binding on the Participant and the Company.

 

16.          Restricted Stock Subject to Plan.  This Award Agreement is subject
to the Plan as approved by the Company’s shareholders.  The terms and provisions
of the Plan as it may be amended from time to time are hereby incorporated
herein by reference.  In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail; provided, that, any such
amendment, modification or termination shall not, without the Participant’s
consent, materially reduce or diminish the Participant’s rights to the
Restricted Stock granted pursuant to this Award Agreement or otherwise increase
the Participant’s obligations to the Company.

 

17.          Successors and Assigns.  The Company may assign any of its rights
under this Award Agreement. This Award Agreement will be binding upon and inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Award Agreement will be binding
upon the Participant and the Participant’s beneficiaries, executors,
administrators and the person(s) to whom this Award Agreement may be transferred
in accordance with Section 2.

 

18.          Severability.  The invalidity or unenforceability of any provision
of the Plan or this Award Agreement shall not affect the validity or
enforceability of any other provision of the Plan or this Award Agreement, and
each provision of the Plan and this Award Agreement shall be severable and
enforceable to the extent permitted by law.

 

19.          Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion;
provided, that, any such amendment, modification or termination shall not,
without the Participant’s consent, materially reduce or diminish the
Participant’s rights to the Restricted Stock granted pursuant to this Award

 

4

--------------------------------------------------------------------------------


 

Agreement or otherwise increase the Participant’s obligations to the Company.
The grant of the Restricted Stock under this Award Agreement does not create any
contractual right or other right to receive any other awards in the future.
Future awards, if any, will be at the sole discretion of the Company.

 

20.          No Guarantee of Tax Consequences.  The Company, its Affiliates, the
Board and the Committee make no commitment or guarantee to the Participant (or
to any other person claiming through or on behalf of the Participant) that any
federal, state, local or other tax treatment will (or will not) apply or be
available to any person eligible for benefits under this Award Agreement and
assume no liability or responsibility whatsoever for the tax consequences to the
Participant (or to any other person claiming through or on behalf of the
Participant).

 

21.          Claw-back Policy. This Award (including any proceeds, gains or
other economic benefit actually or constructively received by the Participant
upon any receipt or exercise of any Award or upon the receipt or resale of any
shares of Common Stock underlying the Award) shall be subject to the provisions
of any claw-back policy implemented by the Company, Advisor or any of their
respective Affiliates, as applicable, including, without limitation, any
claw-back policy adopted to comply with the requirements of any federal or state
laws and any rules or regulations promulgated thereunder, to the extent set
forth in such claw-back policy.

 

22.          Amendment. The Committee has the right, without the consent of the
Participant, to amend, modify or terminate the Award, prospectively or
retroactively; provided, that, such amendment, modification or termination shall
not, without the Participant’s consent, materially reduce or diminish the value
of the Award determined as if the Award had been vested and settled on the date
of such amendment or termination.

 

23.          No Impact on Other Benefits. The value of the Participant’s Award
is not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar benefit, as
applicable, except as otherwise provided in any employment agreement, service
agreement or similar agreement in effect between the Company, Advisor and/or
their respective Affiliates and the Participant.

 

24.          Counterparts. This Award Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signature pages to this
Award Agreement transmitted by facsimile transmission, by electronic mail in
portable document format (.pdf), or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing an original
signature.

 

25.          Headings. The headings in this Award Agreement are for purposes of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

 

26.          Acceptance. The Participant hereby acknowledges receipt of a copy
of the Plan and this Award Agreement. The Participant has read and understands
the terms and provisions thereof, and accepts the Restricted Stock subject to
all of the terms and conditions of the Plan and this Award Agreement.

 

5

--------------------------------------------------------------------------------


 

Executed as of the 20th day of February 2017.

 

 

COMPANY:

 

 

 

ASHFORD HOSPITALITY TRUST, INC.

 

 

 

 

 

 

 

By:

/s/ David A. Brooks

 

Name: David A. Brooks

 

Title: Chief Operating Officer/General Counsel

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

/s/ Douglas A. Kessler

 

DOUGLAS A. KESSLER

 

6

--------------------------------------------------------------------------------